The action is for the conversion to the use of one Newton L. Ely by the defendant bank of the proceeds of certain cheeks payable to the plaintiffs and indorsed without authority by the defendant Newton L. Ely, general manager of J. H. Chris Mitchel Company, Inc., and deposited by him in his individual account in the defendant bank which *878subsequently permitted him to withdraw the proceeds thereof. Judgment entered on a directed-verdict in favor of the plaintiff J. H. Chris Mitehel Company, Inc., against the defendant-appellant unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, OMalley, Townley and Glennon, JJ.